Citation Nr: 0943466	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of a back injury, to include arthritic 
changes with radicular pain into lower extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 until 
January 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision, in 
regards to his PTSD claim, and a May 2007 rating decision, in 
regards to his back disability claim, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the claim for service connection for PTSD, 
the Board notes that the record reflects diagnoses of PTSD.  
In addition, although the Board appreciates that the claims 
folder contains an April 2009 memorandum wherein both the RO 
and the Joint Services Records Research Center (JSRRC) have 
concluded that the information provided by the Veteran was 
insufficient to allow for a meaningful research of available 
records in order to verify a claimed stressor, the Board 
finds that the information provided by the Veteran does 
warrant further development.  More specifically, a review of 
the claims file reflects that the Veteran's primary stressor 
is witnessing a truck containing Korean soldiers drive off 
the side of a mountain road in September 1953, while he was 
attached to "Hqs and Hqs Company, 19th Engineering 
Battalion."  The incident apparently resulted in the death 
of all of the soldiers inside the vehicle.  Significantly, 
according to the Veteran, this incident happened within 
approximately 30 days of his assignment to this unit on 
September 1, 1953, that he reported this to someone in 
authority at his unit, and that the incident involved a truck 
that had been provided to the Koreans by the U.S. Army.  
Thus, there is a relatively small time frame, and unit 
records may either track the Veteran's report of the incident 
or the loss of the truck, which apparently was at least one 
point owned by the U.S. Army.  Therefore, the Board finds 
that this claim must be remanded so an effort can be made to 
obtain the unit history for the Veteran's unit for the period 
of September to October 1953.

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

An effort should also be made to obtain any additional VA 
treatment records for the Veteran, dated since January 2009. 

With respect to the Veteran's back disability, the Veteran 
contends that his service-connected back disability is more 
severe than indicated by his current 40 percent disability 
rating.  

The Veteran was provided a VA examination in March 2007, 
which noted that the Veteran complained of bowel 
incontinence, with no related bladder or erectile 
dysfunction.  

He was also provided a VA gastroenterology consult in August 
2007 due to his fecal incontinence.  At that time, the 
Veteran reported fecal incontinence for the last 12 years, 
since his back surgery and radiation for prostate cancer.  
The examiner noted that the differential at that time 
included chronic diarrhea, neurologic pathology, secondary to 
surgical intervention or radiation.  

However, an October 2007 VA outpatient treatment record noted 
that the Veteran had chronic diarrhea for 12 years and 
continued to have symptoms of diarrhea without any abdominal 
pain.  The examiner noted that the differential at that time 
included osmotic diarrhea due to dietary habits, chronic 
infection, bacterial overgrowth, celiac sprue and microscopic 
colitis.  

A July 2008 VA examination similarly noted that the Veteran 
reported that he has had diarrhea since a 1997 discectomy.

The record does not indicate that a medical opinion has ever 
been requested to determine whether the Veteran has a bowel 
impairment due to his service-connected back disability.  A 
VA examination should be provided to determine whether the 
Veteran has a bowel disorder that is an associated neurologic 
abnormality requiring a separate rating, as indicated under 
Note 1 of the General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235-5243, 38 C.F.R. 
§ 4.71(a).

Accordingly, the case is REMANDED for the following actions:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
January 2009.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC obtain the unit history of 
the "Hqs and Hqs Company, 19th 
Engineering Battalion" over the period 
of September to October 1953, to 
determine whether there is any mention 
of the loss of a truck or the Veteran's 
report of an incident in which a truck 
containing Korean soldiers drove off 
the side of a mountain road, resulting 
in the death of all of the soldiers 
inside.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  After obtaining any outstanding 
medical records, the RO/AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any objective neurologic 
abnormalities, specifically including 
bowel incontinence, found to be present 
due to his service-connected back 
disability.  

The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
neurological abnormality, specifically 
including a bowel disorder, found to be 
present is due to his service-connected 
back disability.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


